Name: Council Regulation (EEC) No 1569/92 of 16 June 1992 amending Regulation (EEC) No 426/86 on the common organization of the market in products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  foodstuff;  agricultural policy
 Date Published: nan

 20. 6. 92 No L 166/5Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1569/92 of 16 June 1992 amending Regulation (EEC) No 426/86 on the common organization of the market in products processed from fruit and vegetables should therefore be adapted and in consequence the minimum price should be fixed on the basis of the soluble dry extract, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Par ­ liament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Article 4 ( 1 ) of Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organi ­ zation of the market in products processed from fruit and vegetables (4) provides that the minimum price to be paid to producers of tomatoes is to be adjusted according to the dry weight content of the raw material for the manu ­ facture of tomato concentrate, juice and flakes ; Whereas, in the light of experience gained, the existing methods for measuring the soluble dry extract content of the raw material are in line with the requirements of the industry ; whereas, in future, the appropriate provisions HAS ADOPTED THIS REGULATION : Article 1 The second subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 426/86 is hereby replaced by the following : 'In the case of tomatoes, the minimum price to be paid to producers shall be adjusted as from the 1992/93 marketing year according to the soluble dry extract content of the raw material . However, this provision shall not apply to tomatoes used in the manufacture of peeled tomatoes.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 16 June 1992. For the Council The President Arlindo MARQUES CUNHA (') OJ No C 116, 7. 5. 1992, p. 10. (2) Opinion delivered on 12 June 1992 (not yet published in the Official Journal). (3) Opinion delivered on 26 May 1992 (not yet published in the Official Journal). (4) OJ No L 49, 27. 2. 1986, p. 1 . Regulation as last amended by Regulation (EEC) No 1943/91 (OJ No L 175, 4. 7 . 1991 , p. 1 ).